THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

             In the Matter of George Constantine Holmes, Respondent

             Appellate Case No. 2021-000713


                            Opinion No. 28076
            Submitted November 19, 2021 – Filed December 15, 2021


                                  DISBARRED


             Disciplinary Counsel John S. Nichols and Assistant
             Disciplinary Counsel Julie K. Martino, both of Columbia,
             for the Office of Disciplinary Counsel.

             George Constantine Holmes, of Charleston, Pro Se.



PER CURIAM: Formal charges were filed against Respondent on January 29,
2018, following his drug-related guilty plea in federal court. On these charges, a
panel of the Commission on Lawyer Conduct (Panel) recommended disbarment.
Neither party has filed exceptions to the Panel report. We accept the Panel's
recommendation and disbar Respondent.

                                         I.

On October 24, 2016, Respondent was placed on interim suspension following his
2003 guilty plea in federal court to one count of conspiracy and one count of
possession with intent to distribute 5 kilograms or more of cocaine. In re Holmes,
418 S.C. 281, 792 S.E.2d 239 (2016). Although Respondent's conviction occurred
in 2003, it was not reported to ODC for over thirteen years. Respondent's guilty
plea was based on a sealed indictment, and at the time of the plea, Rule 8.3, RPC,
Rule 407, SCACR, did not contain a mandatory requirement for lawyers to self-
report serious crimes. 1 Accordingly, ODC was not aware of Respondent's
conviction until it was anonymously reported in September 2016, at which point
ODC immediately commenced an investigation and sought interim suspension.

The order of interim suspension expressly directed Respondent to file an affidavit
pursuant to Rule 30, RLDE; however, despite a follow-up letter from the Clerk
reminding Respondent of this obligation, Respondent has never filed the required
affidavit. The same day Respondent was placed on interim suspension, the Office
of Disciplinary Counsel (ODC) sent Respondent a notice of investigation.
Respondent failed to respond to the notice of investigation or subsequent letter sent
pursuant to In re Treacy, 277 S.C. 514, 290 S.E.2d 240 (1982). Formal charges
were filed against Respondent on January 29, 2018. Respondent failed to answer,
and an order of default was entered against him on May 17, 2018.

On March 30, 2021, the Panel convened to hear this matter for purposes of
recommending a final disposition of the matter to this Court. Despite being
properly served with notice of the hearing, Respondent failed to appear.2 At the
hearing, ODC summarized the procedural history of the case, and Respondent's
persistent failure to cooperate or respond. ODC also presented, as evidence of an
aggravating circumstance, the fact that Respondent had been arrested for



1
 Rule 8.3, RPC, Rule 407, SCACR, was amended in June 2010 to require an
attorney to self-report within fifteen days of any arrest or indictment for a serious
crime.
2
  The Panel hearing was initially scheduled for January 21, 2021; however, on
January 7, 2021, Respondent emailed ODC requesting that the matter be stayed
due to his unspecified health and business problems stemming from the Covid-19
pandemic, which Respondent alleged prevented him from obtaining counsel. The
Panel declined to issue a stay but granted a continuance until March 30, 2021, with
a pre-hearing conference to be held via WebEx on March 25, 2021. On March 23,
2021, at 8:14 p.m., Respondent emailed ODC to say he would not attend the pre-
hearing conference via WebEx or the Panel hearing on March 30, 2021, due to his
continuing unspecified Covid-related health and business problems and requested a
stay. The Panel denied the request for a stay and ordered Respondent to appear.
Respondent failed to appear at either the pre-hearing conference or the Panel
hearing.
trafficking marijuana just four months after ODC began investigating the cocaine
charges. 3

In determining the proper sanction, the Panel considered the following aggravating
factors: (1) the illegal nature of Respondent's conduct; (2) Respondent's pattern of
misconduct involving multiple offenses and rule violations; (3) Respondent's
failure to cooperate; (4) Respondent's failure to acknowledge wrongdoing and
express remorse; and (5) Respondent's dishonest or selfish motive in engaging in
criminal activity. The Panel recommended that Respondent be disbarred, and
based on the severity of the misconduct and aggravating factors, the Panel
concluded that retroactive disbarment was not appropriate in this situation.

                                         II.

Because Respondent failed to respond to the formal charges, all the allegations of
misconduct were deemed admitted. We find Respondent's criminal convictions
constituted misconduct under the following Rules of Professional Conduct, Rule
407, SCACR: Rule 8.4(b) (committing a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness, or fitness as a lawyer); and Rule 8.1(b)
(knowingly failing to respond to a disciplinary inquiry). We further conclude
Respondent's misconduct constituted grounds for discipline under the following
provisions of Rule 7, RLDE, Rule 413, SCACR: Rule 7(a)(1) (prohibiting a
violation of the Rules of Professional Conduct); Rule 7(a)(3) (prohibiting a willful
violation of a Commission order or a willful failure to appear personally as
directed); Rule 7(a)(4) (prohibiting a conviction of a crime of moral turpitude);
Rule 7(a)(5) (prohibiting conduct tending to bring the legal profession into
disrepute or conduct demonstrating an unfitness to practice law); and Rule 7(a)(7)
(requiring compliance with valid orders issued by a court of this state).

                                        III.

In light of the severity of Respondent's misconduct and his failure to respond and
participate in this process, we accept the Panel's recommendation and disbar
Respondent as of the date of this opinion. Within fifteen (15) days, Respondent
shall file an affidavit with the Clerk of this Court showing that he has complied

3
  Respondent was arrested on February 13, 2017, and charged with two counts of
trafficking marijuana and one count of possession with intent to distribute THC oil
after police found 305 pounds of marijuana and 328 THC cartridges (used in e-
cigarettes) in Respondent's home and commercial warehouse.
with Rule 30, RLDE, Rule 413, SCACR, and surrender his Certificate of
Admission to the Practice of Law to the Clerk of this Court.

DISBARRED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.